Citation Nr: 0406005	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  96-23 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
foot other then neuropathic pain syndrome as a result of 
treatment by the Department of Veterans Affairs. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from July 1959 to 
February 1962.  This matter comes before the Board of 
Veterans' Appeals (Board) pursuant to an order of the United 
States Court of Appeals for Veterans Claims.


REMAND

This matter originally came before the Board on appeal from a 
May 1996 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied compensation 
for additional disability to the right lower extremity as a 
result of VA hospital, medical or surgical treatment.  In a 
June 2000 decision, the Board granted compensation under the 
provisions of 38 U.S.C.A. § 1151 for right neuropathic pain 
syndrome, and determined that § 1151compensation benefits 
were not warranted for a progressive right foot deformity.  
The appellant appealed that aspect of the June 2000 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).

In November 2000, the Office of the General Counsel for VA, 
on behalf of the Secretary, filed an unopposed motion for 
remand and to stay proceedings.  The request was to vacate 
the portion of the June 2000 decision by the Board which 
denied compensation benefits pursuant to 38 U.S.C.A. § 1151 
for a progressive right foot deformity, and to remand the 
matter for review of the appellant's claim in conjunction 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The Court 
granted this motion in a February 2001 order, and the case 
was returned to the Board for compliance with the directives 
stipulated in the motion.

Thereafter, in an October 2002 decision, the Board determined 
that entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 had not been established for additional 
disability of the right foot, other than neuropathy pain 
syndrome, as a result of VA treatment.  The appellant 
appealed that Board decision to the Court.  In February 2003, 
the parties filed a joint motion to vacate the Board's 
decision and remand the matter to the Board.  The Court 
issued an order in March 2003, vacating and remanding the 
case to the Board for proceedings consistent with the joint 
motion.

The joint motion pointed out that VA had failed to provide 
the appellant with adequate notice of the provisions of the 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 
5103A, 5107 (West 2002).  It was explained that the 
information provided to the appellant did not satisfy the 
requirements of 38 U.S.C.A. § 5103(a) and Quartuccio in that 
the appellant was not clearly notified of the evidence 
necessary to substantiate his claim for benefits.  See 
Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).

In this regard, the record discloses that the appellant was 
generally advised by letter dated in June 2002, of VA's 
enhanced duty to assist him in the development of his claim 
pursuant to VCAA.  However, the letter did not provide 
specific notice of what additional evidence was necessary to 
substantiate the claim, what evidence VA would obtain, or the 
evidence that should be obtained by the appellant in support 
of his claim.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The Board finds that additional development is thus required 
prior to a final review of this matter.  See 38 U.S.C.A. 
§ 5103A (West 2002).  Additionally, the appellant should be 
given the opportunity to submit additional evidence and 
argument.  In this regard, the VA must ensure that it 
fulfilled its duty to notify the appellant of the evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103 
(West 2002).  The VA should assist the appellant in this 
matter prior to the Board's review.  See also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative should 
be furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate disposition of this appeal.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




